      EXHIBIT 1




Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 1 of 37
                   SETTLEMENT AND GENERAL RELEASE AGREEMENT
        THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made
and entered into by and between Named Plaintiff Anita Moss (“Named Plaintiff” or “Moss”), and Opt-In
Plaintiffs Jacqueline Gilchrist, Le’Tashia Stephens, Whitney Jones, Stacey Konan, Donata Boozier,
Letresha Sutton, Vada Lawrence, Shameka Young, Crystal Rivers, Mutombo Stephane Muepu, Willena
Moore a/k/a Virginia Moore, Kylie Grommersch a/k/a Kylie Schwartz, and Danielle Downing (“Opt-In
Plaintiffs”) (collectively “Plaintiffs”) on the one hand, and Senior Care Carolinas, PLLC (“Senior
Care”), Innovative Healthcare Management, LLC (“Innovative Healthcare”), and Melissa Lynch
(“Lynch), (collectively “Companies”), on the other hand, as of this ____ day of January, 2021 (the
“Date of this Agreement”), to be effective as of the Effective Date (as defined below). The Companies
and each individual Plaintiff may each be referred to herein as a “Party”, or collectively as the
“Parties”.

       WHEREAS, Moss and each of the Opt-In Plaintiffs was employed by Senior Care Carolinas,
PLLC, in North Carolina, as non-exempt employees during various workweeks between May 2017
through December 2020;

        WHEREAS, Moss filed a discrimination Charge, on behalf of herself and all others similarly
situated, with the Equal Employment Opportunity Commission in October 2019, filed a Complaint on
March 2, 2020, and an Amended Complaint on May 19, 2020, captioned Anita Moss, on behalf of
herself and all others similarly situated, v. Senior Care Carolinas, PLLC, Innovative Healthcare
Management, LLC, and Melissa Lynch, Civil Action No.: 3:20-CV-137 (the “Action”), currently
pending in the United States District Court for the Western District of North Carolina (the “Court”).

         WHEREAS, Moss asserts on behalf of herself and all others similarly situated causes of action
for: (1) violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., for failure to pay minimum
wages; (2) violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., for failure to pay
overtime; (3) failure to pay wages pursuant to the North Carolina Wage and Hour Act N.C. Gen. Stat. §§
95-25.6, 95-25.7 and 95-25.13; and (4) violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C.§2000e et seq.

        WHEREAS, Plaintiffs filed a Motion to Conditionally Certify a Collective and Class Action and
Facilitate Notice on May 21, 2020, which was granted on June 25, 2020 and designated Plaintiffs’
counsel as class counsel. Pursuant to the Court’s Order, Plaintiffs’ counsel facilitated notice to forty-
four (44) potential class members by email and U.S. Mail. As of the September 7, 2020 deadline to join
the Action, 13 additional plaintiffs joined as Opt-Ins.;

        WHEREAS, Jacqueline Gilchrist, Le’Tashia Stephens, Whitney Jones, Stacey Konan, Donata
Boozier, Letresha Sutton, Vada Lawrence, Shameka Young, Crystal Rivers, Mutombo Stephane Muepu,
Willena Moore a/k/a Virginia Moore, Kylie Grommersch a/k/a Kylie Schwartz, and Danielle Downing
joined as Plaintiffs to the Action by each filing a Consent to Become Party Plaintiff in the Wage and
Hour Lawsuit;

        WHEREAS, on January 27, 2020, Senior Care Carolinas, LLC entered into a Settlement
Agreement with the United States Department of Labor (“USDOL”) agreeing to pay certain amounts to
certain former and current employees of Senior Care. A true and correct copy of the Settlement


                                               Page 1 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 2 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Agreement with the USDOL is attached hereto with private information of third parties redacted and
made a part hereof as Exhibit D. Three of the Plaintiffs in this Action were listed in the USDOL
Agreement as being owed money from Senior Care: Anita Moss, Letresha Sutton and Jacqueline
Gilchrist. As of the signing of this Agreement, Plaintiffs Latresha Sutton and Jacqueline Gilchrist
acknowledge they received the payments under the USDOL Agreement; however, Ms. Moss was never
paid under the USDOL Agreement. As part of this Settlement Agreement, Companies expressly agree
that they will issue payment in the form of a check to “Anita Moss” for $5,709.66 as referenced in the
USDOL Agreement by no later than February 1, 2021, and agree to deliver said check by February 1,
2021 to Plaintiff’s counsel’s office at 602 East Morehead Street, Charlotte, North Carolina 28202.

        WHEREAS, Plaintiffs filed a Motion to Certify NCWHA and Title VII Class Under Rule 23 on
December 7, 2020. The Companies filed their response on December 21, 2020. As a material condition
of this Agreement, Companies required Plaintiffs to withdraw their aforementioned Motion to Certify
NCWHA and Title VII Class Under Rule 23. Plaintiffs have met this condition by filing a Notice of
Withdrawal on January 4, 2021.

        WHEREAS, the Companies deny that they owe anything to its employees or former employees
to address the Action and further contend that any failure to properly calculate and pay minimum wages
or overtime pay was a good-faith error on the part of the Companies, which was acting with objective
and subjective good faith that it was paying correct wages; and such contentions are disputed by
Plaintiffs; and

        WHEREAS, the Companies and Plaintiffs have agreed to settle, compromise, and resolve all
claims Plaintiffs may have against the Companies related to the Companies’ payment of wages to
Plaintiffs and Title VII claims, including but not limited to those alleged in the Action, in order to avoid
the uncertainty, additional time and expense which would occur if litigation on these claims was to
continue to proceed.

        NOW, THEREFORE, in consideration of the foregoing, the mutual agreements contained herein,
and other good and valuable consideration, the sufficiency of which are hereby acknowledged, the
Parties agree as follows:

        1.       Recitals. The above recitals are true and correct and are incorporated by reference as if
fully set forth herein.

        2.       Cooperation to Obtain Judicial Approval; Effective Date. After the execution of this
Agreement, counsel for the Parties shall cooperate to obtain final judicial approval of the settlement
terms described herein, including an express agreement that all payments, including attorneys’ fees and
costs, are fair and reasonable. The covenants, obligations, or releases described herein shall not be
enforceable or effective and no Settlement Payments (as defined below) shall be due or payable, unless
and until the Court grants final approval to these settlement terms. Only upon such approval and on
such day as the Court issues an order approving settlement (the “Effective Date”), this Agreement will
automatically become effective and enforceable.

        3.    Settlement Payments Being Provided by the Companies. The Parties agree that the
Companies will pay a total amount of Two-Hundred and Fifty Thousand Dollars ($250,000.00) as part
of this Agreement. The Parties further agree that from that total amount, that $120,000.00 will be paid


                                                 Page 2 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 3 of 37
                                                                    Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
to the Plaintiffs and $130,000.00 will be paid toward attorney’s fees and costs. In no event will the
Companies be required to pay more than $250,000.00 as a part of this Agreement. As a special benefit in
consideration of the covenants, releases, and agreements set forth herein, and in full satisfaction of all
the Released Claims (as defined below) each Plaintiff may have against the Companies from any time
prior until up to the Date of this Agreement, the Companies shall provide the following payments to
Plaintiff’s counsel’s office at 602 East Morehead Street, Charlotte, North Carolina 28202 within 30 days
of the effective date of this Agreement:

               (a)    A settlement payment in the form of a check made out to “Anita Moss” in an
       amount, in total, equivalent to Nineteen Thousand Six Hundred Eighty-Two Dollars and
       Seventy-Three Cents ($19,682.73), to be payable within thirty (30) calendar days after the
       Effective Date;

              (b)     A settlement payment in the form of a check made out to “Jacqueline Gilchrist” in
       an amount, in total, equivalent to Twenty Two Thousand Nine Hundred Forty-Nine Dollars and
       Thirteen Cents ($22,949.13), to be payable within thirty (30) calendar days after the Effective
       Date; and

              (c)     A settlement payment in the form of a check made out to “Whitney Jones” in an
       amount, in total, equivalent to Sixteen Thousand Four Hundred Fifty Dollars and Twelve Cents
       ($16,450.12), to be payable within thirty (30) calendar days after the Effective Date; and

              (d)     A settlement payment in the form of a check made out to “Letresha Sutton” in an
       amount, in total, equivalent to Sixteen Thousand Two Hundred Twenty-Two Dollars and Thirty-
       Eight Cents ($16,222.38), to be payable within thirty (30) calendar days after the Effective Date;
       and

              (e)     A settlement payment in the form of a check made out to “Shameka Young” in an
       amount, in total, equivalent to Ten Thousand Six Hundred Eighty-One Dollars and Six Cents
       ($10,681.06), to be payable within thirty (30) calendar days after the Effective Date.

              (f)     A settlement payment in the form of a check made out to “Crystal Rivers” in an
       amount, in total, equivalent to Four Thousand Four Hundred Seventy-One Dollars and Forty-One
       Cents ($4,471.41), to be payable within thirty (30) calendar days after the Effective Date; and

              (g)    A settlement payment in the form of a check made out to “Kylie Schwartz a/k/a
       Grommersch” in an amount, in total, equivalent to Four Thousand Nine Dollars and Ninety-Two
       Cents ($4,009.92), to be payable within thirty (30) calendar days after the Effective Date; and

             (h)      A settlement payment in the form of a check made out to “Danielle Downing” in
       an amount, in total, equivalent to Three Thousand Six Hundred Thirty-Eight Dollars and Thirty-
       Two Cents ($3,638.32), to be payable within thirty (30) calendar days after the Effective Date;
       and

              (i)     A settlement payment in the form of a check made out to “Le’Tashia Stephens” in
       an amount, in total, equivalent to Three Thousand Seventy-One Dollars and Ninety-Two Cents
       ($3,071.92), to be payable within thirty (30) calendar days after the Effective Date; and



                                               Page 3 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 4 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
              (j)     A settlement payment in the form of a check made out to “Stacey Konan” in an
       amount, in total, equivalent to Three Thousand Forty-Seven Dollars and Ninety-Five Cents
       ($3,047.95), to be payable within thirty (30) calendar days after the Effective Date; and

             (k)      A settlement payment in the form of a check made out to “Mutombo Muepu” in
       an amount, in total, equivalent to Two Thousand Four Hundred Forty-Eight Dollars and Sixty-
       One Cents ($2,448.61), to be payable within thirty (30) calendar days after the Effective Date;
       and

              (l)     A settlement payment in the form of a check made out to “Vada Lawrence” in an
       amount, in total, equivalent to Two Hundred Seventy-Five Dollars and Forty-Nine Cents
       ($275.49), to be payable within thirty (30) calendar days after the Effective Date; and

              (m)     A settlement payment in the form of a check made out to “Donata Boozier” in an
       amount, in total, equivalent to Two Hundred Seventy-Five Dollars and Forty-Eight Cents
       ($275.48), to be payable within thirty (30) calendar days after the Effective Date; and

              (n)     A settlement payment in the form of a check made out to “Willena Moore” in an
       amount, in total, equivalent to Two Hundred Seventy-Five Dollars and Forty-Eight Cents
       ($275.48), to be payable within thirty (30) calendar days after the Effective Date; and

        Collectively, the settlement payments made to Anita Moss, Jacqueline Gilchrist, Le’Tashia
Stephens, Whitney Jones, Stacey Konan, Donata Boozier, Letresha Sutton, Vada Lawrence, Shameka
Young, Crystal Rivers, Mutombo Stephane Muepu, Willena Moore a/k/a Virginia Moore, Kylie
Grommersch a/k/a Kylie Schwartz, and Danielle Downing are hereinafter the “Settlement Payments”.
The Settlement Payments were fairly and proportionately determined by using the data provided by the
Companies, analyzed and summarized by Plaintiffs’ counsel in Exhibit A, attached hereto, and made a
part hereof this Agreement. Plaintiffs acknowledge that separate consideration is being paid as part of
the Settlement Payments referenced herein, and as reflected on Exhibit A, to obtain a general release of
any and all claims Plaintiffs may have against Companies as of the date of the execution of this
agreement in addition to the settlement of any wage and hour claims by the Plaintiffs who execute this
Agreement only.

        The Parties agree that 50% of the $107,500.00 settlement payment to Named Plaintiff and each
Opt-In Plaintiff outlined in Exhibit A shall constitute wages from which applicable payroll taxes shall be
withheld and 50% of the $107,500.00 settlement payment to Named Plaintiff and each Opt-In Plaintiff
outlined in Exhibit A shall constitute liquidated damages subject to an IRS Form 1099. The employer’s
contribution to payroll taxes shall be paid by Companies.

       4.      Release and Discharge.

        Released Parties. As used in this Agreement, “Released Parties” shall mean 1) Defendant, Senior
Care Carolinas, PLLC and its past or present members, subsidiaries, parent companies, affiliates,
divisions, corporations, and entities in common control, related entities, predecessors, successors or
assigns and, with respect to each of them, all past or present officers, directors, shareholders, equity
owners, partners, managers, supervisors, agents, insurers, advisors, attorneys, representatives, trustees,
heirs, executors and administrators, 2) Innovative Healthcare Management, LLC, and its past or present



                                               Page 4 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 5 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
members, subsidiaries, parent companies, affiliates, divisions, corporations and entities in common
control, related entities, predecessors, successors or assigns and, with respect to each of them, all past or
present officers, directors, shareholders, equity owners, partners, managers, supervisors, agents, insurers,
advisors, attorneys, representatives, trustees, heirs, executors and administrators, and 3) Melissa Lynch,
including her past, present and future assigns, agents (actual or ostensible), heirs, executors,
administrators, personal representatives, brokers, representatives, employees, partners, successors,
predecessors, affiliates, business entities, insurers, attorneys, and all persons or entities acting by, through,
under or in concert with her.

         a.      Plaintiffs’ Release of Released Parties. In consideration for the execution of this
Agreement and performance of the promises contained in it and in recognition of the benefits to be derived
therefrom, each named Plaintiff agrees to execute the release attached to this Agreement as Exhibit C, and
do hereby and for themselves, their past, present and future assigns, agents (actual or ostensible), heirs,
executors, administrators, personal representatives, brokers, representatives, employees, partners,
successors, predecessors, affiliates, business entities, insurers, and all persons or entities acting by,
through, under or in concert with him/her, release the Released Parties from all actions, causes of action,
suits, debts, dues, sums of money, damages, judgments, executions, grievances, claims and demands
whatsoever, in law or in equity, whether known or unknown, foreseen or unforeseen, which Plaintiffs ever
had, now have, or may have which could have been raised in the Action and exist as of the date this
Agreement is signed against Defendants, in the Action or otherwise. Plaintiffs acknowledge that this
Agreement includes but is not limited to all wage and hour claims arising out of any state or federal wage,
minimum wage, overtime or other compensation laws, including without limitation, the Fair Labor
Standards Act and the North Carolina Wage and Hour Act, claims of alleged discrimination based upon
age, race, color, sex, sexual orientation, marital status, religion, national origin, handicap, disability, or
retaliation, or any other characteristic protected under federal, state or local laws or regulations, including
any claim which could arise under Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Equal Pay Act of 1963; the Age Discrimination in Employment Act of 1967, as amended;
the Older Workers Benefit Protection Act of 1990; the Americans With Disabilities Act of 1990; the
Employee Retirement Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985; the Fair Credit Reporting Act; the Equal Pay Act; 42 U.S.C. Sections 1981
through 1988; the Occupational Safety and Health Administration Act; the Sarbanes Oxley Act of 2002;
the Dodd-Frank Wall Street Reform and Consumer Protection Act; the Federal False Claims Act; the
Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining Notification Act of 1988;
and any other federal, state or local laws, rules or regulations, whether equal employment opportunity
laws, rules or regulations and any claim arising under the common law, including but not limited to causes
of action for wrongful discharge and breach of contract (whether express or implied) and implied
covenants of good faith and fair dealing, breach of any employee handbook or employee manual
provisions, violation of any unwritten policies or practices and all claims in tort (including but not limited
to, claims for misrepresentation, defamation, interference with contract or prospective economic
advantage, infliction of emotional distress and negligence) and violations of public policy.

         b.     The releases set forth in paragraphs 4(a) of this Agreement do not prevent any Party from
instituting an action to enforce any provision of this Agreement.




                                                  Page 5 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 6 of 37
                                                                      Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
        5.      Dismissal. Within twenty (20) business days of the Effective Date, the Parties will file a
stipulation to dismiss the Action, attached Exhibit B to the Agreement. The dismissal shall be with
prejudice against Plaintiffs and the Opt-In Plaintiffs only.

        6.      Attorneys’ Fees and Expenses and Incentive Award. In recognition of the time and
effort of Moss and Plaintiffs’ counsel in pursuing this action and in securing the Settlement Payments
provided for herein, the Companies agree to pay the following that is to be delivered within 30 days
following the effective date of this Agreement to Plaintiff’s counsel’s office at 602 East Morehead
Street, Charlotte, North Carolina 28202:

               (a)     Attorneys’ fees and advanced costs of Plaintiffs’ counsel through the dismissal of
       this Action to be paid in the form of a check made out to GessnerLaw, PLLC in the amount of
       One Hundred Thirty Thousand Dollars ($130,000.00); and

               (b)     an incentive fee to be paid in the form of a check made out to “Anita Moss” in the
       amount of Twelve Thousand Five Hundred Dollars ($12,500.00) (the “Incentive Payment”), to
       be payable no later than thirty (30) days after the Effective Date. The Companies and Moss
       agree the Incentive Payment should be treated as non-wage income and subject to IRS Form
       1099 tax reporting, and thus the Companies will issue Moss a form 1099-MISC for the Incentive
       Payment. Moss agrees that Moss shall be solely responsible for any taxes that may be due and
       owing by Moss as a result of the Incentive Payment, and agrees to indemnify and hold the
       Companies harmless against any claim or assessment by any taxing authority of the payment of
       taxes, fees or penalties resulting from this payment.


        7.      Confidentiality of this Agreement. Except as required by the Court in connection with
obtaining the Court’s final approval of the terms of this Agreement or as required or requested by
government agencies including the US Department of Labor, the Parties agree to keep confidential and
not to disclose to anyone the terms of this Agreement, including the amounts payable hereunder, other
than to any Plaintiff’s spouse, or any Party’s tax or financial advisers, who also agree to keep the terms
of this Agreement confidential (and for whom the disclosing Party agrees to be responsible for any
breach of confidentiality). Even if this Agreement is required by the Court to be filed in the public
record, the Parties agree not to advertise or publicize the existence of this Agreement or any terms of
this Agreement, including any amounts payable hereunder, to any media outlet, including by responding
to any media inquiries, holding any press conferences, or directly or indirectly causing information
about this Agreement or the terms of this Agreement to be published in any print media, the internet, or
social media, including on Facebook, Twitter, Reddit, Snapchat, personal blogs and websites.

       If required by law, notice to the appropriate federal and state officials in accordance with the
Class Action Fairness Act shall be made by Defendants within ten (10) days after the filing of the joint
motion for preliminary approval of this Settlement Agreement.

        8.     No Admission. Plaintiffs acknowledge that the Companies do not admit any liability or
wrongdoing by entering into this Agreement. Neither this Agreement nor anything contained here shall
be admissible in any proceeding as evidence of an admission by the Companies of any violation of any
law or regulation or of any liability whatsoever to Plaintiffs.



                                                Page 6 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 7 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
        9.     No Waiver. No waiver by any Party of any breach of, or of compliance with, any
condition or provision of this Agreement by any other Party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

        10.     Complete Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter here and supersedes and cancels all prior or contemporaneous
oral or written agreements and understandings between them with respect to the subject matter of this
Agreement.

        11.     Negotiated and Voluntary Agreement. The Parties represent that they have had
adequate opportunity to consider the terms of this Agreement and that this Agreement is being entered
into of their own free will. This Agreement has been negotiated between the Parties, and each Party has
been represented by counsel in connection with the negotiation of this Agreement. In the event of any
dispute over the interpretation of this Agreement, there shall be no rule of construction requiring that the
Agreement be construed in favor of or against any of the Parties.

        12.     Payment of Costs and Fees to Enforce Agreement. If there is future litigation between
the Parties to enforce this Agreement, the prevailing party will be entitled to an award of that Party’s
reasonable and necessary attorneys’ fees.

       13.     Continuing Jurisdiction. The Court shall retain continuing and exclusive jurisdiction
over the Parties for the purpose of the administration and enforcement of this Agreement.

        14.     Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina (without regard to conflict of laws principles).
The Parties each individually consent to the sole and exclusive venue and jurisdiction of the federal
courts located in Mecklenburg County, North Carolina, for any dispute arising under this Agreement,
and waive any defense of inconvenient forum and lack of jurisdiction on account of place of residence
or domicile.

       15.     Counterparts. This Agreement may be executed in one or more counterparts, each of
which will be deemed an original but all of which together will constitute one and the same agreement.
Transmission of images of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery of manually signed documents in person.

        16.      Assignment. Each Plaintiff individually represents and warrants that Plaintiff has not
assigned or in any other manner conveyed any right or claim that Plaintiff has or may have to any third
party, and Plaintiff shall not assign or convey to any assignee for any reason any right or claim covered
by this Agreement or the consideration, monetary or other, to be received by Plaintiff pursuant to this
Agreement. The Companies may assign its rights and obligations under this Agreement to any third
party at its discretion.

       17.     Effect Of Failure To Grant Approval. In the event the Court fails to enter an order
approving the settlement in accordance with this Agreement, except as otherwise set forth in this
Agreement, the Parties shall proceed as follows: The terms of this Agreement shall be void and the
Action will resume unless either Party (a) seeks reconsideration or appellate review of the decision



                                                Page 7 of 18
        Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 8 of 37
                                                                   Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
denying approval of settlement, or unless the parties jointly (b) attempt to renegotiate a settlement and
seek Court approval of the re-negotiated settlement. In the event any reconsideration and/or appellate
review is denied, the Parties shall have no further rights or obligations under this Agreement. The
Parties will retain all rights and defenses in this Action, including Plaintiffs’ rights to refile their Motion
for Class Certification, and all negotiations and information and materials pertaining to the settlement
will be inadmissible.

         18.     Acknowledgements. The Parties, and each of them, acknowledge, represent and warrant
that: (a) this Agreement and its reduction to final written form is the result of extensive good faith
negotiations between the Parties through their respective counsel; (b) that they have carefully reviewed
and fully understand all of the terms and provisions of this Agreement, and that they executed this
Agreement after having sufficient opportunity to read and understand this Agreement and after
conferring with their respective counsel; (c) said counsel have carefully reviewed and examined this
Agreement before execution by said Parties; (d) the Parties have executed this Agreement relying
wholly upon their own judgment and advice of counsel of their independent selection, if any; (e) the
Parties do not rely and have not relied upon any representation or statement made by any other Party or
by any person affiliated with or representing any of the other Party with respect to any of the facts
involved in the disputes compromised or with regard to the claims or asserted claims of either in that
connection; (f) each Party assumes the risk of any mistake of fact in connection with the true facts
involved in such disputes or in connection with any facts which are unknown to either Party; (g) each
Party has willingly and knowingly entered into this Agreement following careful analysis of the law and
the facts at issue in this dispute and after determining that this Agreement represents a fair and
reasonable resolution of those disputes; (h) each Party acknowledges that this Agreement is not the
result of fraud, duress or overreaching; and (i) any statute or rule of construction stating that ambiguities
are to be resolved against the drafting party shall not be employed in the interpretation of this
Agreement.

         IN WITNESS WHEREOF, the Parties have each signed this Agreement as of the date set forth
below:

By._____________________________
      Anita Moss
          01 / 15 / 2021
Date:___________________________


By._____________________________
      Jacqueline Gilchrist
      01 / 15 / 2021
Date:__________________________

By._____________________________
      Le’Tashia Stephens
         01 / 15 / 2021
Date:__________________________




                                                  Page 8 of 18
          Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 9 of 37
                                                                     Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
By._____________________________
      Whitney Jones
      01 / 15 / 2021
Date:__________________________


By._____________________________
      Stacey Konan

Date:__________________________


By._____________________________
      Donata Boozier

Date:__________________________


By._____________________________
      Letresha Sutton
      01 / 16 / 2021
Date:__________________________


By._____________________________
      Vada Lawrence
       01 / 15 / 2021
Date:__________________________


By._____________________________
      Shameka Young
      01 / 16 / 2021
Date:__________________________


By._____________________________
      Crystal Rivers
       01 / 15 / 2021
Date:__________________________


By._____________________________
      Mutombo Stephane Muepu
      01 / 18 / 2021
Date:__________________________



                                    Page 9 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 10 of 37
                                                   Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
By._____________________________
      Whitney Jones

Date:__________________________


By._____________________________
      Stacey Konan

       January 20, 2021
Date:__________________________


By._____________________________
      Donata Boozier

Date:__________________________


By._____________________________
      Letresha Sutton

Date:__________________________


By._____________________________
      Vada Lawrence

Date:__________________________


By._____________________________
      Shameka Young

Date:__________________________


By._____________________________
      Crystal Rivers

Date:__________________________


By._____________________________
      Mutombo Stephane Muepu

Date:__________________________



                                    Page 9 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 11 of 37
By._____________________________
      Whitney Jones
      01 / 15 / 2021
Date:__________________________


By._____________________________
      Stacey Konan

Date:__________________________


By._____________________________
      Donata Boozier
      01 / 20 / 2021
Date:__________________________


By._____________________________
      Letresha Sutton
      01 / 16 / 2021
Date:__________________________


By._____________________________
      Vada Lawrence
       01 / 15 / 2021
Date:__________________________


By._____________________________
      Shameka Young
      01 / 16 / 2021
Date:__________________________


By._____________________________
      Crystal Rivers
       01 / 15 / 2021
Date:__________________________


By._____________________________
      Mutombo Stephane Muepu
      01 / 18 / 2021
Date:__________________________



                                    Page 9 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 12 of 37
                                                   Doc ID: fdf38889eab57dfd79a8105b2d292c42c0980667
                                                           d72253ae10eb590215e3491ba41a153db3d3572d
By._____________________________
      Willena Moore a/k/a Virginia Moore
      01 / 15 / 2021
Date:__________________________


By._____________________________
      Kylie Grommersch a/k/a Kylie Schwartz

Date:__________________________


By._____________________________
      Danielle Downing
      01 / 21 / 2021
Date:__________________________



By._____________________________
      Senior Care Carolinas, PLLC, by
      [Corporate officer]

Date:__________________________



By._____________________________
      Innovative Healthcare Management, LLC, by
      [Corporate officer]

Date:__________________________


By._____________________________
       Melissa Lynch

Date:__________________________




                                           Page 10 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 13 of 37
                                                           Doc ID: 310a3e951a0545135e2764be0890790b56eccfc8
                                                                   d72253ae10eb590215e3491ba41a153db3d3572d
By._____________________________
      Willena Moore a/k/a Virginia Moore
      01 / 15 / 2021
Date:__________________________


By._____________________________
      Kylie Grommersch a/k/a Kylie Schwartz
       01 / 20 / 2021
Date:__________________________


By._____________________________
      Danielle Downing

Date:__________________________



By._____________________________
      Senior Care Carolinas, PLLC, by
      [Corporate officer]

Date:__________________________



By._____________________________
      Innovative Healthcare Management, LLC, by
      [Corporate officer]

Date:__________________________


By._____________________________
       Melissa Lynch

Date:__________________________




                                           Page 10 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 14 of 37
                                                           Doc ID: 4705fd9d35ffc98395d36ee8bbeb9f78871bc2ea
                                                                   d72253ae10eb590215e3491ba41a153db3d3572d
By._____________________________
      Willena Moore a/k/a Virginia Moore
      01 / 15 / 2021
Date:__________________________


By._____________________________
      Kylie Grommersch a/k/a Kylie Schwartz

Date:__________________________


By._____________________________
      Danielle Downing

Date:__________________________



By._____________________________
      Senior Care Carolinas, PLLC, by
      [Corporate officer]

Date:__________________________



By._____________________________
      Innovative Healthcare Management, LLC, by
      [Corporate officer]

Date:__________________________


By._____________________________
       Melissa Lynch

Date:__________________________




                                           Page 10 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 15 of 37
                                                           Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 16 of 37
                                           EXHIBIT A

Anita Moss
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 92.14 = $18,407.73 + $12,500 (incentive) + $1275 (general release) = $32,182.73

$ 9,841.36 – W2 Wages
$ 9,841.37 – 1099
$ 12,500.00 – 1099
$ 32,182.73


Jacqueline Gilchrist
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 108.49 = $21,674.13 + $1275 (general release) = $22,949.13

$ 11,474,56 – W2 Wages
$ 11,474.57 – 1099
$ 22,949.13

Whitney Jones
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 76.71 = $15,325.12 + $1125 (general release) = $16,450.12

$ 8,225.06 – W2 Wages
$ 8,225.06 – 1099
$16,450.12

Letresha Sutton
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 75.57 = $15,097.38 + $1125 (general release) = $16,222.38

$ 8,111.19 – W2 Wages
$ 8,111.19 – 1099
$16,222.38

Shameka Young
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 49.71 = $9,931.06 + $750 (general release) = $10,681.06

$ 5,340.53 – W2 Wages
$ 5,340.53 – 1099
$10,681.06




                                            Page 11 of 18
       Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 17 of 37
                                                             Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Crystal Rivers
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 20.88 = $4,171.41 + $300 (general release) = $4,471.41

$ 2,235.70 – W2 Wages
$ 2,235.71 – 1099
$4,471.41

Kylie Schwartz a/k/a Kylie Grommersch
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 18.57 = $3,709.92 + $300 (general release) = $4,009.92

$ 2,004.96 – W2 Wages
$ 2,004.96 – 1099
$ 4,009.92

Danielle Downing
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 16.71 = $3,338.32 + $300 (general release) = $3,638.32

$ 1,819.16 – W2 Wages
$ 1,819.16 – 1099
$ 3,638.32

Le’Tashia Stephens
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 14 = $2,796.92 + $275 (general release) = $3,071.92

$ 1,535.96 – W2 Wages
$ 1,535.96 – 1099
$ 3,071.92

Stacey Konan
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 13.88 = $2,772.95 + $275 (general release) = $3,047.95

$ 1,523.97 – W2 Wages
$ 1,523.98 - 1099
$ 3,047.95




                                           Page 12 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 18 of 37
                                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Mutombo Muepu
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 10.88 = $2,173.61 + 275 (general release) = $2,448.61

$ 1,224.30 – W2 Wages
$ 1,224.31 - 1099
$ 2,448.61

Vada Lawrence
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 1 = $199.78 + 75.71 (general release) = $275.49

$ 137.74 – W2 Wages
$ 137.75 - 1099
$ 275.49

Donata Boozier
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 1 = $199.78 + 75.70 (general release) = $275.48

$ 137.74 – W2 Wages
$ 137.74 - 1099
$ 275.48

Willena Moore a/k/a Virginia Moore
($120,000 - $12,500 - $7,500 = $100,000)/500.54 workweeks = $199.78
$199.78 x 1 = $199.78 + 75.70 (general release) = $275.48

$ 137.74 – W2 Wages
$ 137.74 - 1099
$ 275.48

TOTAL $120,000




                                           Page 13 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 19 of 37
                                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
                                               EXHIBIT B

                             UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                       3:20-cv-137



  ANITA MOSS, ON BEHALF OF HERSELF )
  AND OTHERS SIMILARLY SITUATED,   )
                                   )
                    Plaintiff      )
                                   )
  v.                               )
                                   )
  SENIOR CARE CAROLINAS, PLLC,     )
  INNOVATIVE HEALTHCARE            )
  MANAGEMENT, LLC and MELISSA      )
  LYNCH,                           )
                                   )
                   Defendants      )
                                   )

                                    STIPULATION OF DISMISSAL

       NOW COMES the named Plaintiff Anita Moss, on behalf of herself and others similarly situated

and Defendants Senior Care Carolinas, PLLC, Innovative Healthcare Management, LLC, and Melissa

Lynch, by and through their undersigned counsel, and hereby voluntarily stipulate that this action shall

be dismissed pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. The parties stipulate that all

claims only as to Named Plaintiff Anita Moss and Opt-In Plaintiffs Jacqueline Gilchrist, Le’Tashia

Stephens, Whitney Jones, Stacey Konan, Donata Boozier, Letresha Sutton, Vada Lawrence, Shameka

Young, Crystal Rivers, Mutombo Stephane Muepu, Willena Moore a/k/a Virginia Moore, Kylie

Grommersch a/k/a Kylie Schwartz, and Danielle Downing (collectively “Plaintiffs”), should be

dismissed with prejudice.




                                               Page 14 of 18
       Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 20 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
       By and through their undersigned counsel, the parties further stipulate that each party to this

action shall bear his own costs and attorney’s fees except as otherwise agreed.



This, the ____ day of ____________, 2021.



 /s/ L. Michelle Gessner
 L. Michelle Gessner, NC Bar #26590
 GESSNERLAW, PLLC
 602 East Morehead Street
 G.G. Galloway House
 Charlotte, NC 28202
 (704) 234-7442
 (980) 206-0286(fax)
 michelle@mgessnerlaw.com
 Counsel for Plaintiffs


 /s/ Ryan D. Bolick
 Ryan D. Bolick, NC Bar #26482
 Virginia M. Wooten, NC Bar #48180
 P.O. Box 30787
 Charlotte, NC 28230
 Telephone (704) 332-8300
 Facsimile (704) 332-9994
 rbolick@cshlaw.com
 vwooten@cshlaw.com
 Counsel for Defendants




                                               Page 15 of 18
       Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 21 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
                                               EXHIBIT C

Release

   1. I, ____________________________________, sign and execute the following release for the

      purpose of fully and finally settling all my claims against Defendants Senior Care Carolinas,

      PLLC; Innovative Healthcare Management, LLC; and Melissa Lynch.

   2. In return for consideration set forth in this Agreement, including but not limited to Paragraphs

      Three (3), Six (6) and Exhibit A, I hereby fully and finally release, acquit, discharge, and forever

      hold blameless the Released Parties (as defined in Agreement) from all actions, causes of action,

      suits, debts, dues, sums of money, damages, judgments, executions, grievances, claims and

      demands whatsoever, in law or in equity, whether known or unknown, foreseen or unforeseen,

      which I ever had, now have, or may have which could have been raised in the Action and exist as

      of the date this Agreement is signed against Defendants, in the Action or otherwise. I

      acknowledge that this Agreement includes but is not limited to all wage and hour claims arising

      out of any state or federal wage, minimum wage, overtime or other compensation laws, including

      without limitation, the Fair Labor Standards Act and the North Carolina Wage and Hour Act,

      claims of alleged discrimination based upon age, race, color, sex, sexual orientation, marital

      status, religion, national origin, handicap, disability, or retaliation, or any other characteristic

      protected under federal, state or local laws or regulations, including any claim which could arise

      under Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the

      Equal Pay Act of 1963; the Age Discrimination in Employment Act of 1967, as amended; the

      Older Workers Benefit Protection Act of 1990; the Americans With Disabilities Act of 1990; the

      Employee Retirement Income Security Act of 1974, as amended; the Consolidated Omnibus

      Budget Reconciliation Act of 1985; the Fair Credit Reporting Act; the Equal Pay Act; 42 U.S.C.




                                                Page 16 of 18
      Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 22 of 37
                                                                    Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
   Sections 1981 through 1988; the Occupational Safety and Health Administration Act; the

   Sarbanes Oxley Act of 2002; the Dodd-Frank Wall Street Reform and Consumer Protection Act;

   the Federal False Claims Act; the Family and Medical Leave Act of 1993; the Worker

   Adjustment and Retraining Notification Act of 1988; and any other federal, state or local laws,

   rules or regulations, whether equal employment opportunity laws, rules or regulations and any

   claim arising under the common law, including but not limited to causes of action for wrongful

   discharge and breach of contract (whether express or implied) and implied covenants of good

   faith and fair dealing, breach of any employee handbook or employee manual provisions,

   violation of any unwritten policies or practices and all claims in tort (including but not limited to,

   claims for misrepresentation, defamation, interference with contract or prospective economic

   advantage, infliction of emotional distress and negligence) and violations of public policy.

3. I declare that:

       a. I acknowledge that I have been informed of my right to consult with an attorney before

           executing this Release and that I have had the opportunity to consult with an attorney;

       b. I understand that I am specifically releasing, among other claims, any claims under the

           Age Discrimination in Employment Act of 1967 and all amendments thereto. I expressly

           represent and warrant that I was advised in writing that I had at least twenty-one (21)

           days in which to consider this Release. I further understand that for a period of seven (7)

           days following the execution of this Release upon written notice, I may revoke it, and it

           will not become effective or enforceable until the time for revocation has expired. I

           further acknowledge that while I have been advised in writing that I am entitled to at least

           twenty-one (21) days to consider the terms of this Release, I knowingly elected not to




                                            Page 17 of 18
   Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 23 of 37
                                                               Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
              avail myself of the full twenty-one (21) day period before entering into and executing this

              Release;

           c. I acknowledge that I voluntarily and knowingly signed this Release in exchange for

              valuable consideration that I would not have otherwise received.;

           d. Except as required by the court or law, I agree to keep confidential and not to disclose to

              anyone the terms of this Agreement, including the amounts payable hereunder, other than

              to my spouse, or my tax or financial advisers, who also agree to keep the terms of this

              Agreement confidential and for whom I agree to be responsible for any breach of

              confidentiality; and

           e. I understand that I am not waiving any rights or claims that may arise after the date that

              this Agreement is signed by me.

   4. I have read this Release and I fully understand it to be a compromised settlement and release of

       all claims. I affirm and guarantee that I am legally competent to sign this Release, which I have

       done of my own free will.



SIGNED AND EXECUTED in accordance with and in furtherance of the provisions of the Settlement

Agreement to which this Release is attached.



Dated: ____________                  ___________________________


PRINTED NAME: ______________________________________________________________


Signature: ____________________________________________________________




                                               Page 18 of 18
       Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 24 of 37
                                                                  Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
                                                                             EXHIBIT
                                                                                  D




Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 25 of 37
                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 26 of 37
                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 27 of 37
                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 28 of 37
                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 29 of 37
                                            Doc ID: d72253ae10eb590215e3491ba41a153db3d3572d
                                                                                       Audit Trail

Title
                            Moss et al v. Senior Care et al - Settlement Agreement
File Name
                        MOSS et al v. SEN...ENT AGREEMENT.pdf
Document ID
                      d72253ae10eb590215e3491ba41a153db3d3572d
Audit Trail Date Format
          MM / DD / YYYY
Status                              Out For Signature




                 01 / 15 / 2021   Sent for signature to Anita Moss (anitamoss4979@gmail.com),
                 15:00:18 UTC-5   Jacqueline Gilchrist (jacqueline.gilchrist@icloud.com),
                                  Donata Boozier (donatal@hotmail.com), Whitney Jones
                                  (jwhitney2288@gmail.com), Stacey Konan
                                  (staceyjkonan@gmail.com), Vada Lawrence
                                  (vadalaw7623@gmail.com), Mutumbo Muepu
                                  (muepumutombo@hotmail.com), Crystal Rivers
                                  (crivers002@yahoo.com), Le&#39;Tashia Stephens
                                  (letashia.stephens@gmail.com), Latresha Sutton
                                  (treshas36@gmail.com), Shameka Young
                                  (mekayoung76@yahoo.com), Willena Moore
                                  (virginiamoore1965@gmail.com) and Danielle Downing
                                  (determined35@hotmail.com) from michelle@mgessnerlaw.com
                                  IP: 173.92.142.10




                 01 / 15 / 2021   Viewed by Shameka Young (mekayoung76@yahoo.com)
                 15:01:02 UTC-5   IP: 172.58.157.220




                 01 / 15 / 2021   Viewed by Crystal Rivers (crivers002@yahoo.com)
                 15:07:44 UTC-5   IP: 108.236.16.228




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 30 of 37
                                                                                     Audit Trail

Title
                            Moss et al v. Senior Care et al - Settlement Agreement
File Name
                        MOSS et al v. SEN...ENT AGREEMENT.pdf
Document ID
                      d72253ae10eb590215e3491ba41a153db3d3572d
Audit Trail Date Format
          MM / DD / YYYY
Status                              Out For Signature




                 01 / 15 / 2021   Signed by Crystal Rivers (crivers002@yahoo.com)
                 15:09:08 UTC-5   IP: 108.236.16.228




                 01 / 15 / 2021   Viewed by Anita Moss (anitamoss4979@gmail.com)
                 15:17:41 UTC-5   IP: 172.58.159.225




                 01 / 15 / 2021   Viewed by Whitney Jones (jwhitney2288@gmail.com)
                 15:18:19 UTC-5   IP: 71.75.198.254




                 01 / 15 / 2021   Signed by Anita Moss (anitamoss4979@gmail.com)
                 15:23:32 UTC-5   IP: 172.58.159.225




                 01 / 15 / 2021   Signed by Whitney Jones (jwhitney2288@gmail.com)
                 15:43:54 UTC-5   IP: 71.75.198.254




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 31 of 37
                                                                                     Audit Trail

Title
                            Moss et al v. Senior Care et al - Settlement Agreement
File Name
                        MOSS et al v. SEN...ENT AGREEMENT.pdf
Document ID
                      d72253ae10eb590215e3491ba41a153db3d3572d
Audit Trail Date Format
          MM / DD / YYYY
Status                              Out For Signature




                 01 / 15 / 2021   Viewed by Jacqueline Gilchrist
                 16:35:28 UTC-5   (jacqueline.gilchrist@icloud.com)
                                  IP: 172.73.150.132




                 01 / 15 / 2021   Signed by Jacqueline Gilchrist
                 16:36:15 UTC-5   (jacqueline.gilchrist@icloud.com)
                                  IP: 172.73.150.132




                 01 / 15 / 2021   Viewed by Le&#39;Tashia Stephens
                 17:56:02 UTC-5   (letashia.stephens@gmail.com)
                                  IP: 97.89.104.46




                 01 / 15 / 2021   Signed by Le&#39;Tashia Stephens
                 17:56:40 UTC-5   (letashia.stephens@gmail.com)
                                  IP: 97.89.104.46




                 01 / 15 / 2021   Viewed by Willena Moore (virginiamoore1965@gmail.com)
                 18:15:45 UTC-5   IP: 71.75.229.151




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 32 of 37
                                                                                     Audit Trail

Title
                            Moss et al v. Senior Care et al - Settlement Agreement
File Name
                        MOSS et al v. SEN...ENT AGREEMENT.pdf
Document ID
                      d72253ae10eb590215e3491ba41a153db3d3572d
Audit Trail Date Format
          MM / DD / YYYY
Status                              Out For Signature




                 01 / 15 / 2021   Signed by Willena Moore (virginiamoore1965@gmail.com)
                 18:17:04 UTC-5   IP: 71.75.229.151




                 01 / 15 / 2021   Viewed by Vada Lawrence (vadalaw7623@gmail.com)
                 21:00:05 UTC-5   IP: 172.58.155.106




                 01 / 15 / 2021   Signed by Vada Lawrence (vadalaw7623@gmail.com)
                 21:04:35 UTC-5   IP: 172.58.155.106




                 01 / 16 / 2021   Signed by Shameka Young (mekayoung76@yahoo.com)
                 10:12:45 UTC-5   IP: 172.58.157.3




                 01 / 16 / 2021   Viewed by Latresha Sutton (treshas36@gmail.com)
                 11:49:55 UTC-5   IP: 172.58.157.152




                 01 / 16 / 2021   Signed by Latresha Sutton (treshas36@gmail.com)
                 11:50:30 UTC-5   IP: 172.58.157.152




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 33 of 37
                                                                                      Audit Trail

Title
                            Moss et al v. Senior Care et al - Settlement Agreement
File Name
                        MOSS et al v. SEN...ENT AGREEMENT.pdf
Document ID
                      d72253ae10eb590215e3491ba41a153db3d3572d
Audit Trail Date Format
          MM / DD / YYYY
Status                              Out For Signature




                 01 / 18 / 2021   Viewed by Mutumbo Muepu (muepumutombo@hotmail.com)
                 07:03:47 UTC-5   IP: 75.190.98.171




                 01 / 18 / 2021   Signed by Mutumbo Muepu (muepumutombo@hotmail.com)
                 07:05:35 UTC-5   IP: 75.190.98.171




                 01 / 18 / 2021   This document has not been fully executed by all signers.
                 07:05:35 UTC-5




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 34 of 37
                                                                                   Audit Trail

Title
                            Boozier - Settlement Agreement
File Name
                        2021-01-20 - EXEC...eement - MOSS.pdf
Document ID
                      fdf38889eab57dfd79a8105b2d292c42c0980667
Audit Trail Date Format
          MM / DD / YYYY
Status                             Completed




                 01 / 20 / 2021   Sent for signature to Donata Boozier (donota1@hotmail.com)
                 10:46:33 UTC-5   from michelle@mgessnerlaw.com
                                  IP: 173.92.142.10




                 01 / 20 / 2021   Viewed by Donata Boozier (donota1@hotmail.com)
                 16:08:19 UTC-5   IP: 172.72.3.104




                 01 / 20 / 2021   Signed by Donata Boozier (donota1@hotmail.com)
                 16:09:21 UTC-5   IP: 172.72.3.104




                 01 / 20 / 2021   The document has been completed.
                 16:09:21 UTC-5




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 35 of 37
                                                                                 Audit Trail

Title
                            Downing - Settlement Agreement
File Name
                        2021-01-20 - EXEC...eement - MOSS.pdf
Document ID
                      310a3e951a0545135e2764be0890790b56eccfc8
Audit Trail Date Format
          MM / DD / YYYY
Status                              Completed




                 01 / 20 / 2021   Sent for signature to Danielle Downing
                 10:08:16 UTC-5   (determined35@hotmail.com) from michelle@mgessnerlaw.com
                                  IP: 173.92.142.10




                 01 / 21 / 2021   Viewed by Danielle Downing (determined35@hotmail.com)
                 11:31:23 UTC-5   IP: 98.24.17.203




                 01 / 21 / 2021   Signed by Danielle Downing (determined35@hotmail.com)
                 11:31:45 UTC-5   IP: 98.24.17.203




                 01 / 21 / 2021   The document has been completed.
                 11:31:45 UTC-5




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 36 of 37
                                                                                Audit Trail

Title
                            Grommersch - Settlement Agreement
File Name
                        2021-01-20 - EXEC...eement - MOSS.pdf
Document ID
                      4705fd9d35ffc98395d36ee8bbeb9f78871bc2ea
Audit Trail Date Format
          MM / DD / YYYY
Status                             Completed




                 01 / 20 / 2021   Sent for signature to Kylie Grommersch
                 09:58:46 UTC-5   (kyliegrommersch@gmail.com) from michelle@mgessnerlaw.com
                                  IP: 173.92.142.10




                 01 / 20 / 2021   Viewed by Kylie Grommersch (kyliegrommersch@gmail.com)
                 09:59:05 UTC-5   IP: 107.77.237.198




                 01 / 20 / 2021   Signed by Kylie Grommersch (kyliegrommersch@gmail.com)
                 09:59:28 UTC-5   IP: 107.77.237.198




                 01 / 20 / 2021   The document has been completed.
                 09:59:28 UTC-5




         Case 3:20-cv-00137-FDW-DCK Document 41-1 Filed 01/21/21 Page 37 of 37
